DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-4, 7, and 12-14 are allowable. Claims 15, 23-26, 28-30, and 32, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 04/29/2021, is hereby withdrawn and claims 15, 23-26, 28-29, and 32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous rejections of claims 1, 3-4, 7, 10, and 12-14 under 35 USC 103 as being unpatentable over Tanaka (US 2014/0248563 A1) in view of Suzuki (US 2012/0271020 A1) and claims 16, 18-19, and 22 under 35 USC as being unpatentable over Tanaka (US 2014/0248563 A1) in viw of Suzuki (US 2012/0271020 A1) are withdrawn in light of Applicant’s amendment.
B) The closest prior art of record, Tanaka (US 2014/0248563 A1) discloses polymer component (A) may include one, two, or more types of polymers [0055-0056].  However, Tanaka does not disclose a resin B having a fluorine mass content lower than a fluorine atom mass content of the fluorine-containing resin A.
Sakurai (WO 2018/084084 A1, See English equivalent US 2019/0249000 A1) teaches resin B has a content of a fluorine atom per unit mass smaller than the content of a fluorine atom per unit mass in the resin C [0137].  Resin C has structural unit (II) which does not include a fluorine-containing monomer represented by formula (2-a) of instant claim 1 [0132].  Sakurai does not teach or suggest fluorine-containing resin A of the instant claims.  Therefore, one of ordinary skill in the art would not look to the teachings of Sakurai to add a fluorine containing polymer with a lower mass content of fluorine.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767